Citation Nr: 1435376	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for complications of septic arthritis, to include a renal condition, resulting from VA treatment in November 2007.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to April 1960 and October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file is with the Chicago, Illinois, RO.

In December 2013, the Veteran and his spouse testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  In January 2014, the Veteran submitted additional evidence and, in April 2014, his representative waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

In June 2014, the undersigned sought an Independent Medical Expert (IME) opinion pursuant to 38 U.S.C.A. § 7109 (West 2002), which was completed in July 2014.  Later in July 2014, the opinion was forwarded to the Veteran and his representative for review and an opportunity to respond, and a response from the Veteran's representative dated in July 2014 has been received.  In such document, the Veteran's representative waived the remainder of the 60-day response period.  Therefore, the Board may proceed with a decision at this time.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either irrelevant or duplicative of the evidence in the paper claims file.  In this regard, the Veteran's representative's April 2014 and July 2014 Briefs, as well as the December 2013 Board hearing transcript, have been associated with the paper claims file and the VA treatment records in Virtual VA are duplicative of those in the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

VA treatment, or lack thereof, in November 2007 did not result in an additional disability, to include complications of septic arthritis, to include a renal condition.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for complications of septic arthritis, to include a renal condition, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2008 letter, sent prior to the initial unfavorable decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for compensation under the provisions of 38 U.S.C.A. § 1151 as well as his and VA's respective responsibilities in obtaining such evidence and information.  

The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Relevant to the duty to assist, the Veteran's treatment records regarding the services in question have been obtained and considered.  He has also submitted a January 2014 private opinion in favor of his claim.  The Veteran has not identified any additional relevant and outstanding records that have not been requested or obtained.

In addition, an opinion rendered by a VA physician in October 2008 and the aforementioned July 2014 IME opinion addressing the Veteran's claim have been obtained.  In this regard, the Board finds that these opinions, in particular the July 2014 IME opinion, to be adequate to decide the issue on appeal as they were both documented to have been based on a review of the relevant medical evidence and were accompanied by complete rationale, relying on, and citing to, the records reviewed.  In addition, the opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.  

Finally, as indicated previously, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in December 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2013 hearing, the undersigned noted the issue on appeal.  Also, testimony was solicited regarding the nature of the VA treatment in question, to include the lack thereof, and the allegations of resulting disability.  Furthermore, the undersigned Veterans Law Judge explained each element of an 
§ 1151 claim and Veteran and his spouse addressed such in their testimony.  Specifically, they described the treatment in question, which occurred on November 20 and 21, 2007, and their allegations pertaining to alleged VA negligence in the failure to properly diagnose or treat the Veteran in a timely fashion, which led to septic arthritis, to include his current renal condition.   Additionally, the undersigned held the record open so as to allow the Veteran to seek a medical opinion, which was received in January 2014.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development in the form of the aforementioned IME opinion was necessary.  As noted in the preceding paragraphs, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable.  (Emphasis added.)

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped. 38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d), (d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board notes that it has reviewed all of the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

It is contended by, and on behalf of, the Veteran that, as a result of negligence by VA medical personnel at the Hines VA Hospital on November 20 and 21, 2007, in particular the failure to diagnosis and treat the Veteran for septic arthritis at that time, he developed an infection that spread, causing septic shock and renal failure.  

VA treatment records reflect that, on November 19, 2007, the Veteran called Hines VA Hospital and reported that he banged his left shoulder on a tree the prior week and was having a lot of pain.  It was noted that he was seen a year previously by an orthopedist who suggested a cortisone shot in his shoulder at such time for a torn rotator cuff.  The Veteran declined, but was now interested because of reinjury and shoulder pain.  He requested consultation to the Hines orthopedist for his shoulder.

On November 20 and 21, 2007, the Veteran reported to the emergency room (ER) at Hines VA Hospital for left shoulder pain after a tree limb struck his shoulder while he was mowing the lawn.  On November 20, 2007, it was noted that the Veteran had torn his left rotator cuff one year previously and then, five days previously, reinjured the same shoulder.  The pain had progressed with worsening range of motion to the point where he cannot move it and his entire left arm was swollen.  Physical examination revealed no fever and, upon evaluation of the left shoulder, it was noted that the Veteran had markedly decreased range of motion, 2+ edema involving the entire left upper extremity, sensation intact, capillary refill intact, radial pulse palpable, and pain was elicited with any attempt to move the shoulder.   X-ray showed no fracture or dislocation.  The Veteran was provided with an arm sling and pain medication, given an appointment with the orthopedic department in one week, and, as the physician was concerned about deep vein thrombosis given the acute swelling five days after the trauma, Lovenox was given and a Doppler ultrasound in the morning was scheduled.  As such, on November 21, 2007, the Veteran returned for the vascular lab consultation and a Doppler revealed no evidence of deep vein thrombosis or significant venous reflux of the left upper extremity was detected.

A November 26, 2007, VA clinical report noted complaints of acute left shoulder pain and dark urine/burning with urination.  On November 27, 2007, the Veteran was shown know to have MRSA bacteremia/septic arthritis in the right shoulder and ultimately suffered from renal failure due to the septic arthritis.  

A VA physician reviewed the reports from the VA treatment in question in October 2008 and found that, when the Veteran presented for treatment on November 20 and 21, 2007, "[i]n the absence of fluctuance or fever, the diagnosis of septic joint is one that would be extremely difficult to make."  He stated that, following the diagnosis of septic arthritis on November 27, 2007, although an unfortunate cascade of medical problems and their known complications ensued, it was not at least as likely as not that this could have been precluded if this were diagnosed seven days earlier, especially in the setting of a lack of specific signs and symptoms that would have definitively pointed to the diagnosis of a septic joint.  The examiner ultimately found that the "unfortunate consequences" of the Veteran's illness were not related to his initial ER visits, and that the care provided to the Veteran by VA at that time was "adequate and met the acceptable standard of care."  

A contrary opinion to the above was provided by a private physician in January 2014, who after reviewing the pertinent records, concluded that "the V.A. physicians' failure to comply with the applicable standard of care on November 20, 2007 and November 21, 2007 resulted in [the Veteran's] infection spreading, causing septic shock and renal failure."  This physician found that VA had failed to comply with the applicable standard of care in four ways: 

(1)  Failure to obtain an appropriate history, in that VA medical personnel did not learn that the Veteran had a recent colonoscopy and IV; 

(2)  Failure to obtain blood work;

(3)  Failure to consider that the Veteran's rapid onset of joint pain was due to septic arthritis; and 

(4)  Failure to admit the Veteran to the hospital for a proper workup, testing and treatment for a septic joint.   

This private physician noted that a septic joint should be considered whenever assessing a patient with a rapid onset of joint pain.  This physician also explained that septic arthritis is considered a medical emergency and, if left untreated, can destroy the joint and result in infection spreading to other parts of the body.

The physician-a professor and associate chair with the internal medicine department at a medical school-who completed the IME opinion was requested to reconcile the above conflict in the medical record.  In rendering his opinion, he documented consideration of the clinical records contained in the claims file, to include as summarized above.  Specifically, the physician initially addressed the issue of the laterality of the shoulder injury.  He noted that, when the Veteran present on November 20, the proximate reason for the ER visit was pain in the left shoulder presumed to be related to injury sustained five days earlier while mowing the lawn.  There were no symptoms related to the right shoulder during that visit.  Additionally, the physician ER notes from November 20 and 21 did not describe the condition of the right shoulder and it was unclear whether an X-ray of the right shoulder was obtained.  However, the physician indicated, that since all available notes point only to symptoms related to the left shoulder and there is no reference to an X-ray of the right shoulder, he presumed that the right shoulder was not symptomatic at that time and the examining physician had no reason to suspect septic arthritis of the right shoulder on that day.  The physician further noted that much of the confusion and discrepancy between the opinions of the VA expert (obtained in October 2008) and the external reviewer (obtained in January 2014) is related to apparent confusion between the right shoulder and left shoulder.  He also observed that there was also confusion as to when the symptoms relating to the right shoulder first appeared.  One note implied that the pain appeared abruptly while the Veteran was being evaluated during his November 27 visit to the ER.  Another note implied that the pain in the right shoulder may have started three days earlier (presumably November 24).  In either case, the pain on the right side appears to have started 4 to 7 days after the initial November 20 ER visit and right-sided septic arthritis could not have been highly suspected on that day, especially in the absence of a fever.  

The conclusion by this medical expert was that the Veteran did not sustain any additional disability, to include septic arthritis, as a result of the VA ER treatment rendered on November 20, and/or 21, 2007.  The physician indicated that a number of clinical developments and disabilities followed that encounter, including septic arthritis to the right shoulder, allergic reaction to nafcillin, acute renal failure, sepsis, Guillain-Barre syndrome, and pneumonia.  He stated that such disabilities sustained after November 20, 2007 were probably related to bacterial endocarditis that could not have been suspected on the day of initial evaluation.  The physician determined that the management in the ER was appropriate for the presenting complaint and it is not likely to have precipitated any of the subsequent disabilities.  

As indicated above, to prevail in his claim for benefits under 38 U.S.C.A. § 1151, it must be shown that the treatment in question resulted in additional disability and that proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable.  Having found no additional disability as result of the ER treatment in question, the fact that the medical expert who completed the July 2014 opinion did not specifically address the "foreseeability" of the complications associated with septic arthritis experience by the Veteran does not render this opinion inadequate.  Nonetheless, in addition to finding that the treatment in question did not result in additional disability, to include septic arthritis, the medical expert who completed the July 2014 opinion also found that it was less likely than not that the unfortunate events following the ER visit on November 20, 2007 were related to the care delivered during that visit and were less likely than not to be related to carelessness, negligence, lack of proper skill, or error in judgment by the VA medical care providers.  In this regard, the medical expert specifically considered the asserted four instances of VAs failure to comply with the applicable standard of care posited by the private physician in January 2014, and provided rationale for finding that none of these represented a failure to comply with the proper standard of care.  

Given the conflicting medical opinions, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Garielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

With consideration of the above in mind, the Board finds that the most probative, and thus definitive, evidence as to whether the ER treatment in question resulted in additional disability for the purposes of compensation under the provisions of 38 U.S.C.A. § 1151 is the July 2014 IME opinion.  See Nieves-Rodriguez v. Peake; Stefl, supra.  In this regard, the rationale provided by the medical expert is more thorough than that provided by the private examiner who rendered the January 2014 opinion.  Most importantly, and as emphasized in the July 2014 IME opinion, when the Veteran presented for treatment on November 20 and 21 2007, he complained of pain in his left shoulder, and not the right shoulder; thus, "the examining physician had no reason to suspect septic arthritis in the right shoulder on that day."  This fact that the complaints involved the left shoulder, while sepsis initially presented in the right shoulder, was not addressed by the private physician who rendered the January 2014 opinion.  

The expert who completed the July 2014 opinion provided further rationale, superior in detail to that provided in the January 2014 opinion, describing the likely course of the Veteran's septic arthritis as follows:  

Between the time of the trauma and the time of admission on 11/28/2007, the [Veteran] manifested some complications related to pre-existing bacterial endocarditis that resulted in showering of bacteria from the cardiac or venous valves into the circulation.  The septic emboli lodged in the right shoulder as well as other peripheral foci including the brain (resulting in a stroke) and possibly the kidney and the lungs.  The endocarditis and the septic brain emboli are not in dispute, making endocarditis a possible source of shoulder emboli very likely.  The unfortunate sequence of events with sepsis and chronic morbidity are not likely to be related to missing the diagnosis of septic arthritis but to the presence of bacterial endocarditis which was not suspected or evident at the time of initial presentation.  

The medical expert explained further that the bacterial endocarditis that likely led to the septic arthritis "could not have been suspected on the day of initial evaluation" and that "[t]he management in [the VA ER] was appropriate for the presenting complaint and is not likely to have precipitated any of the subsequent disabilities."  

The Board has considered the argument presented by the Veteran's representative in her July 2014 Brief, in which she alleges fault with above opinion, to specifically include the possibility that septic arthritis existed in the left shoulder and that the Veteran was never "properly tested" in the left shoulder and/or subsequent fault on VA's part on November 26, 2007.  However, the Board finds her statements, as well as those of the Veteran and his wife, concerning the ultimate cause of his septic arthritis and resultant complications to be not competent.  In this regard, such inquiries are medically complex in nature and there is no indication that the Veteran, his wife, or the attorney affiliated with the service organization that represents the Veteran has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, rendering an opinion as to whether an additional disability is the result of any VA treatment, or lack thereof, requires an understanding of a complex internal physical process pertaining to the nature and causes of septic arthritis, which is beyond the scope of the Veteran, his wife, or his representative.  Therefore, as the Veteran, his wife, and his representative are not competent to render an opinion as to whether VA treatment, or lack thereof, resulted in additional disability, to include septic arthritis, the Board accords such statements no probative weight. 

As for the Mayo Clinic reference posited by the Veteran's representative in her July 2014 Brief with regard to the "traveling" of septic arthritis from one part of the body to the other, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  Therefore, as the Mayo Clinic reference provides only general information as to course of septic arthritis; is not accompanied by any corresponding clinical evidence specific to the Veteran; and does not suggest a generic relationship between the treatment in question and the development of septic arthritis with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, it is not relevant as to the matter for consideration and, therefore, is afforded no probative weight.

Therefore, while the Board is sympathetic to the Veteran and his current medical problems, the Board finds that the preponderance of the evidence is against his claim for compensation under the provisions of 38 U.S.C.A. § 1151 for complications of septic arthritis, to include a renal condition, resulting from VA treatment in November 2007.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against his claim, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for complications of septic arthritis, to include a renal condition, resulting from VA treatment in November 2007 is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


